The record of the proceeding which resulted in the determination here presented for review is so inadequate that intelligent review is impossible. We cannot tell whether the determination is based upon such evidence as appears in the record, which is insufficient (Otto v. Steinhilber, 282 N.Y. 71,76) or upon evidence not contained therein, which appears to be the case. To review a determination made by an administrative board there must be presented a record of all the evidence upon which the determination is based. The record must indicate the factual basis of the determination made. (Matter of New YorkWater Service Corp. v. Water P.  C. Commission, 283 N.Y. 23;Matter of Guernsey Breeders Co-op. v. Noyes, 284 N.Y. 197.)
The order of the Appellate Division should be reversed and the determination of the Board of Zoning Appeals annulled, with costs to petitioners in all courts, and the proceeding remitted to the Board of Zoning Appeals with instructions to make findings of fact in support of whatever determination it may reach on the evidence, with leave to petitioners and to the intervener to introduce further evidence upon another hearing, if another hearing be had.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Ordered accordingly. *Page 189